UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6395



CHARLES EDWARD AVERY,

                                           Petitioner - Appellant,

          versus


E. RICHARD BAZZLE, Warden; HENRY DARGAN
MCMASTER, Attorney General for South Carolina,

                                          Respondents - Appellees.




                            No. 05-6539



CHARLES EDWARD AVERY,

                                           Petitioner - Appellant,

          versus


E. RICHARD BAZZLE, Warden; HENRY DARGAN
MCMASTER, Attorney General for South Carolina,

                                          Respondents - Appellees.




Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-05-180-GRA-6)
Submitted:   August 10, 2005              Decided:   August 22, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Edward Avery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           In   No.     05-6395,   Charles    Avery         seeks    to   appeal    the

district      court’s     order      accepting         a     magistrate      judge’s

recommendation to dismiss his 28 U.S.C. § 2254 (2000) petition

without prejudice for failure to exhaust state remedies.                      In No.

05-6539, Avery seeks to appeal the district court’s order denying

his motion for a certificate of appealability.                     An appeal may not

be taken from the final order in a § 2254 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                       28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district   court’s      assessment    of   his    constitutional           claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                     See Miller-El v.

Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Avery

has not made the requisite showing.                    Accordingly, we deny a

certificate of appealability and dismiss the appeals.                     We dispense

with oral argument because the facts             and       legal    contentions     are




                                      - 3 -
adequately   presented   in   the materials before the court and

argument would not aid the decisional process.



                                                       DISMISSED




                              - 4 -